DETAILED ACTION
The instant application having Application No. 16/962611 has a total of 14 claims pending in the application.  There are 3 independent claims and 11 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement dated 7/16/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2020/0267583) in view of Lu et al. (US 2016/0353512).


obtaining parameters to perform cell quality derivation for a serving cell of the UE from a measurement object (“As shown by reference number 510, a BS 110 may provide a measurement object for Carrier 1 to the UE 120. For example, the BS 110 may configure the measurement object. The measurement object may identify measurement configurations, reporting configurations, and/or a cell quality derivation configuration for Carrier 1. For example, a measurement configuration may identify how the UE 120 is to perform measurements (e.g., frequency, bandwidth, location of a reference signal, filtering techniques, and/or the like)” – See [0068]; “As shown by reference number 515, the UE 120 may identify one or more measurement configurations and one or more reporting configurations according to the measurement object” – See [0069]; The UE obtains parameters from a measurement object for deriving cell quality); and
performing cell quality derivation for the serving cell based on the obtained parameters (“As shown by reference number 525, the UE 120 may determine a cell quality using the measurement values. For example, the UE 120 may determine the cell quality using a combined measurement value (e.g., when a combined measurement value is determined)” – See [0074]; The UE determines a cell quality using the parameters obtained from the measurement object).
Cheng does not explicitly teach that the obtained parameters contain frequency information that matches frequency information provided in a serving cell configuration of the serving cell.
However, Lu teaches obtaining parameters from a measurement object that match a serving cell configuration (“If a connection reconfiguration or connection re-establishment procedure occurs in the terminal, a measurement object associated with the measurement events possibly no longer satisfies the requirements of the measurement events, or a cell of which a measurement result is compared with that of the measurement object (briefly referred to as a comparing cell, for the convenience of explanation) exists no longer. At this moment, if the existing protocols are followed, the terminal can only remove measurement identities associated with events A1, A2 and A6, cannot remove measurement identities associated with the new measurement events, and the terminal will proceed with performing meaningless measurement, which consumes energies of the terminal, and affects normal communications” – See [0025]; “step 102: if reporting configuration associated with the measurement identity includes a measurement event related to a frequency at which a cell belonging to a secondary cell group of the terminal equipment is operating and a measurement object related to the measurement event no longer satisfies a requirement of the measurement event or a cell for comparing in the measurement event no longer exists, the terminal equipment removes the measurement identity from the measurement configuration variable” – See [0053]; “At this moment, the terminal discovers that a measurement object associated with MeasId3 is F3, and measurement event A6 associated with MeasId3 requires that a measurement object is the frequency at which the secondary cell is, as the terminal has no configured serving cell at F3 at this moment, the terminal needs to remove a record to which MeasId3 corresponds from the measurement identity list in the measurement configuration variable” – See [0063]; The UE determines whether the frequencies specified in measurement objects match the frequency information in a serving cell configuration.  If the frequency parameters of the measurement objects do not match those of the serving cell configuration, the measurements are removed.  Thus, only the matching measurement objects remain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng such that the UE obtains parameters to perform cell quality derivation for a serving cell of the UE from a measurement object that contains frequency information that matches frequency information provided in a serving cell configuration of the serving cell.  Motivation for doing so would be to reduce unnecessary power consumption in the terminal from performing meaningless measurements (See Lu, [0037]).

Regarding Claim 2, Cheng in view of Lu teaches the method of Claim 1.  Cheng further teaches that the UE is configured, by the wireless communication network, with one or more measurement objects; and the measurement object from which the parameters to perform cell quality derivation for the serving cell are obtained by the UE is a particular measurement object, from among the one or more measurement objects (“As shown by reference number 510, a BS 110 may provide a measurement object for Carrier 1 to the UE 120. For example, the BS 110 may configure the measurement object. The measurement object may identify measurement configurations, reporting configurations, and/or a cell quality derivation configuration for Carrier 1. For example, a measurement configuration may identify how the UE 120 is to perform measurements (e.g., frequency, bandwidth, location of a reference signal, filtering techniques, and/or the like)” – See [0068]; “As shown by reference number 515, the UE 120 may identify one or more measurement configurations and one or more reporting configurations according to the measurement object” – See [0069]; “As shown by reference number 525, the UE 120 may determine a cell quality using the measurement values. For example, the UE 120 may determine the cell quality using a combined measurement value (e.g., when a combined measurement value is determined)” – See [0074]; See also Fig. 5A; The UE is configured with one or more measurement objects by BS 110 (communication network), wherein the UE obtains parameters for performing cell quality derivation from a measurement object of the one or more measurement objects).

Regarding Claim 3, Cheng in view of Lu teaches the method of Claim 1.  Cheng further teaches that the frequency information is information that indicates a frequency location of Synchronization Signal/Physical Broadcast Channel Block (SSB) to be measured or to be used as a synchronization source for Channel State Information Reference Signal (CSI-RS) resources (“a measurement configuration may identify how the UE 120 is to perform measurements (e.g., frequency, bandwidth, location of a reference signal, filtering techniques, and/or the like). A reporting configuration may identify criteria used by the UE 120 to trigger transmission of a measurement report, and may identify qualities or values that the UE 120 should include in the measurement report. For example, the reporting configuration may identify a reference signal to measure (e.g., a synchronization signal or reference signal, such as a channel state information (CSI) reference signal (CSI-RS)” – See [0068]; The frequency information includes frequency location of CSI-RS or synchronization signals).

Regarding Claim 4, Cheng in view of Lu teaches the method of Claim 1.  Cheng further teaches that the frequency information is information that indicates a frequency location of a Channel State Information Reference Signal, CSI-RS, to be measured or a reference frequency that serves to locate where the CSI-RS is located in a Physical Resource Block (PRB) grid (“a measurement configuration may identify how the UE 120 is to perform measurements (e.g., frequency, bandwidth, location of a reference signal, filtering techniques, and/or the like). A reporting configuration may identify criteria used by the UE 120 to trigger transmission of a measurement report, and may identify qualities or values that the UE 120 should include in the measurement report. For example, the reporting configuration may identify a reference signal to measure (e.g., a synchronization signal or reference signal, such as a channel state information (CSI) reference signal (CSI-RS)” – See [0068]; The frequency information includes frequency location of CSI-RS).

Regarding Claim 6, Cheng in view of Lu teaches the method of Claim 1.  Cheng further teaches that the UE is configured, by the wireless communication network, with one or more measurement objects, wherein each measurement object of the one or more measurement objects comprises parameters that enable the UE to perform cell quality derivation; and the measurement object from which the parameters perform cell quality derivation for the serving cell are obtained by the UE is a “As shown by reference number 510, a BS 110 may provide a measurement object for Carrier 1 to the UE 120. For example, the BS 110 may configure the measurement object. The measurement object may identify measurement configurations, reporting configurations, and/or a cell quality derivation configuration for Carrier 1. For example, a measurement configuration may identify how the UE 120 is to perform measurements (e.g., frequency, bandwidth, location of a reference signal, filtering techniques, and/or the like)” – See [0068]; “As shown by reference number 515, the UE 120 may identify one or more measurement configurations and one or more reporting configurations according to the measurement object” – See [0069]; “As shown by reference number 525, the UE 120 may determine a cell quality using the measurement values. For example, the UE 120 may determine the cell quality using a combined measurement value (e.g., when a combined measurement value is determined)” – See [0074]; See also Fig. 5A; The UE is configured with one or more measurement objects by BS 110 (communication network), wherein the UE obtains parameters for performing cell quality derivation from a measurement object of the one or more measurement objects).
Lu further teaches that the UE is configured with measurement events each having a corresponding measurement identifier, where each measurement identifier links one of the one or more measurement objects to a respective reporting configuration (“the terminal discovers that a measurement object associated with MeasId2 is F2, and a cell required by measurement event A1 associated with MeasId2 to be measured is a serving cell, as the terminal has no configured serving cell at F2 at this moment, the terminal needs to remove a record to which MeasId2 corresponds from the measurement identity list in the measurement configuration variable. Of course, if a measurement report record to which MeasId2 corresponds also exists in the measurement report list variable, it should also be removed” – See [0062]; “measurement identities: a list of measurement identities where each measurement identity links one measurement object with one reporting configuration” – See [0007]; See 

Claims 7 and 9 are rejected based on reasoning similar to Claim 1.
Claims 8 and 10 are rejected based on reasoning similar to Claim 2.
Claim 11 is rejected based on reasoning similar to Claim 3.
Claim 12 is rejected based on reasoning similar to Claim 4.
Claim 14 is rejected based on reasoning similar to Claim 6.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2020/0267583) in view of Lu et al. (US 2016/0353512) and further in view of Tsuboi et al. (US 2020/0314946).

Regarding Claim 5, Cheng in view of Lu teaches the method of Claim 1.  Cheng further teaches that the frequency information contained in the measurement object is an absolute frequency of Synchronization Signal/Physical Broadcast Channel Block (SSB) to be used for measurements made in accordance with the measurement object (“a measurement configuration for the bandwidth part identifies at least one of a center frequency associated with the bandwidth part, a frequency offset associated with a synchronization signal in the bandwidth part, or a bandwidth associated with the bandwidth part” – See [0094]; The measurement object includes a center frequency, which is an absolute frequency, to be used for the measurements).
Cheng and Lu do not explicitly teach that the frequency information provided in the serving cell configuration of the serving cell is an absolute frequency of SSB to be used for the serving cell.
“offset may be a unit of the subcarrier or a unit of a resource block. Furthermore, both the ARFCN and the offset may be configured), (D) Bandwidth of BWP (for example, the number of PRBs), (E) Resource configuration information of control signal, and (F) Central frequency position of SS block (here, as the frequency position, for example, an ARFCN may be used, or an offset from a specific subcarrier of a serving cell may be used” – See [0134]; The serving cell configuration includes an Absolute Radio Frequency Channel Number/center frequency of the SS block).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng such that the frequency information provided in the serving cell configuration of the serving cell is an absolute frequency of SSB to be used for the serving cell.  Motivation for doing so would be to enable one or more BWPs to be configured for a terminal in a NR system (See Tsuboi, [0133] and [0134]).

Claim 13 is rejected based on reasoning similar to Claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478